      Case 8:20-cr-00086-JLS Document 24 Filed 11/13/20 Page 1 of 2 Page ID #:82



1    NICOLA T. HANNA
     United States Attorney
2    BENJAMIN R. BARRON
     Assistant United States Attorney
3    Chief, Santa Ana Branch Office
     CHARLES E. PELL (Cal. State Bar No. 210309)
4    Assistant United States Attorney
     Santa Ana Branch Office
5         United States Courthouse
          411 West Fourth Street, Suite 8000
6         Santa Ana, California 92701
          Telephone: (714) 338-3542
7         Facsimile: (714) 338-3561
          E-mail:     charles.e.pell2@usdoj.gov
8
     Attorneys for Plaintiff
9    UNITED STATES OF AMERICA

10                           UNITED STATES DISTRICT COURT

11                     FOR THE CENTRAL DISTRICT OF CALIFORNIA

12   UNITED STATES OF AMERICA,                Nos. 8:20-cr-00086-JLS-1
                                                   2:18-cr-00548-ODW-1
13             Plaintiff,
                                              STIPULATION TO MODIFY BOND TERM
14                   v.

15   GAGIK AIRAPETIAN,

16             Defendant.

17

18        Plaintiff United States of America, by and through its counsel
19   of record, the United States Attorney for the Central District of
20   California and Assistant United States Attorney Charles E. Pell, and
21   defendant GAGIK AIRAPETIAN, both individually and by and through his
22   counsel of record, Garo B. Ghazarian, Esquire, hereby agree and
23   stipulate that the $250,000 bond in this case be modified to secured
24   by deeding of property by Karine Khachatryan, rather than unsecured,
25   as the Court ordered yesterday afternoon.
26        Therefore, the parties respectfully request that the Court
27   modify the bond as requested, but maintain all other conditions the
28   same.   Further, the parties request that the Court allow defendant’s
      Case 8:20-cr-00086-JLS Document 24 Filed 11/13/20 Page 2 of 2 Page ID #:83



1    release upon signature and approval of an unsecured bond pending

2    posting of the secured bond, and that the defense be given 14

3    calendar days to post the secured bond.

4    IT IS SO STIPULATED.

5

6

7                                                  11.13.2020

8    CHARLES E. PELL                               Date
     Assistant United States Attorney
9    Santa Ana Branch Office

10

11        /s/ per email authorization              11/13/2020

12   GARO B. GHAZARIAN, Esquire                    Date
     Attorney for Defendant
13   GAGIK AIRAPETIAN

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                           2
